The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 05, 2013

                                       No. 04-13-00523-CR

                                         Jose MORENO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. NM182574
                   Honorable Andrew Carruthers, Magistrate Judge Presiding


                           SHOWCAUSEORDER

      Jose Moreno filed a notice of appeal from the trial court’s July 15, 2013 order finding
him competent to stand trial.

        A competency hearing is an ancillary proceeding, and a competency order is not a final
judgment. Morales v. State, 801 S.W.2d 624 (Tex. App.—Dallas 1990), aff’d, 830 S.W.2d 139,
140 (Tex. Crim. App. 1992)(per curiam). A preliminary finding that defendant is competent to
stand trial is not appealable until after the trial on the merits. Id.; Celani v. State, 940 S.W.2d
327, 329 (Tex. App.—San Antonio 1997, pet. ref’d). It thus appears to this court that we lack
jurisdiction to consider Moreno’s appeal.

        We order a response due August 26, 2013, showing why this appeal should not be
dismissed for want of jurisdiction. If appellant fails to satisfactorily respond within the time
provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). Appellant has the burden to
request the trial court clerk prepare a clerk’s record containing the pleadings and orders appellant
contends will show this court’s jurisdiction. Appellant must file a copy of any such request with
this court.
      All deadlines in this matter are suspended until further order of the court.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court